DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 9, 2021 has been entered.
Claims 1-5, 7-9, 12, 13 and 15-20 remain pending wherein claims 3, 8 and 17-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), albeit claims 3 and 8 are subject to rejoinder upon the allowance of claim 1. Applicant amended independent claims 1 and 12. 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 17-20 directed to an invention non-elected without traverse. Accordingly, the claims have been cancelled, as indicated in the examiner’s amendment below. However, claims 3 and 8 are hereby rejoined since they are dependent on claim 1. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Claims 17-20 (Canceled)
Reasons for Allowance
1-5, 7-9, 12, 13, 15 and 16 are allowed. 
The following is an examiner’s statement of reasons for allowance:

a capillary having a forward direction (left) and a backward direction (right) (see Figs. 3a-3c), the capillary comprising a first capillary unit and a second capillary unit arranged downstream of the first capillary unit in the forward direction, each capillary unit comprising a connective section (rectangular area between tips of fins, the area having width “a”) (see Fig. 1a) in fluid communication with a diverging section (area having width “w” as well as width defined by the sides of the fins), the diverging section having a forward side (left) and dimensions including a section of increasing width (see Fig. 1a illustrating width increasing gradually from “a” to “w” in the forward direction due to diverging fins) inducing a concave meniscus in the forward direction (see Fig. 3c).  
However, the connective section of the second capillary unit is not connected to the forward side of the diverging section in the section of increasing width of the first capillary unit to define at least one transition section as recited in claims 1 and 12. Moreover, based on the disclosure of Feng et al., there is no motivation to modify the capillary structure to arrive at the claimed inventions.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PAUL S HYUN/             Primary Examiner, Art Unit 1796